[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Subsequent to the trial of this action, the defendants' attorney submitted a letter-sized envelope to the clark. The envelope remains sealed. I have not and cannot examine it.
Although the matter is far from clear, I find that credibility weighs in favors of the plaintiff and that the named defendant tendered and the plaintiff received both the February and March rents on March 14, 1998, after the defendants had been served with a notice to quit, on March 13, 1998. I further find that that the first special defense is not proven and that the second special defense and counterclaim do not provide a basis for equitable relief.
Judgment may enter in favor of the plaintiff; judgment is stayed until July 31, 1998.
BY THE COURT
Bruce L. LevinJudge of the Superior Court
CT Page 7303